Citation Nr: 1711524	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-23 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as residuals of a right knee injury.

2.  Entitlement to service connection for a left knee disorder, claimed as status post repair medial collateral ligament.

3. Entitlement to service connection for a low back disorder, claimed as status post laminectomy, L5-S1 with spondylosis at L3-L5.

4.  Entitlement to service connection for residuals of a right ankle fracture with post traumatic arthritis.

5.  Entitlement to service connection for residuals of a left ankle fracture with post traumatic arthritis.

6.  Entitlement to service connection for bilateral pes cavus.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision rendered by the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada. 

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In a May 2014 decision, the Board found new and material evidence had been received and reopened the issues of entitlement to service connection for residuals of a right knee injury, left knee disorder, and low back disorder.  It also remanded the eight matters listed on the title page on appeal for additional development.

The issues of entitlement to service connection for bilateral pes cavus, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The current right knee disorder is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.

2.  The current left knee disorder is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.

3.  The current low back disorder was not present in service, was not present to a compensable degree within one year of service discharge, and was not shown to be casually related to service, to include any in-service injury.

4.  The current right ankle disorder is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.

5.  The current left ankle disorder is not related to any event, injury, or disease in service, and arthritis was not manifest to any degree within one year after discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disorder, claimed as residuals of a right knee injury, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for a left knee disorder, claimed as status post repair medial collateral ligament, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for a low back disorder, claimed as status post laminectomy, L5-S1 with spondylosis from L3-L5, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for residuals of a right ankle fracture with post traumatic arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for residuals of a left ankle fracture with post traumatic arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by a letter dated in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the March 2012 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran was provided with a VA examination in conjunction with the service connection claims on appeal in May 2010 to clarify the nature and etiology of his claimed bilateral knee, low back, and bilateral ankle disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the May 2010 medical examination and opinions obtained by VA were adequate, as each was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran's claims were previously before the Board in May 2014 and remanded for additional evidentiary development, to include obtaining VA treatment records and requesting authorization to obtain private treatment records.  Based on a comprehensive review of the record, the Board finds substantial compliance with the May 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In written statements of record and during the March 2012 Travel Board hearing, the Veteran contended that he injured his knees, ankles, and low back during service with symptomatology progressively becoming worse since that time.  The Veteran described injuries to his back and legs from an in-service helicopter crash in 1975 and to the right side of his body from a motor vehicle accident in 1975 as well as receiving injuries to his back, knees, and ankles in a severe crush injury from a generator pinning him to the ground in 1974.     

Service connection for the claimed bilateral knee, low back, and bilateral ankle disorders is not warranted.  In this case, there is no factual basis in the record that the present bilateral knee, low back, and bilateral ankle disorders were incurred during service, or manifested within a year thereafter, or for years after his discharge from service in 1975.  Furthermore, evidence of record reflects that arthritis of the knees, low back, or ankles was not shown to manifest to a compensable degree within one year of service discharge.

In the October 1972 service enlistment examination report, the Veteran's lower extremities and spine were assessed as normal on clinical examination.  Treatment records dated in January 1974 showed complaints that a tire from a large truck fell against the Veteran's right knee.  In June 1974, the Veteran complained of swelling and indicated that he hurt his left knee in the motor pool.  In July 1974, the Veteran complained of right leg pain, indicating that he dropped a generator on his right knee one month ago.  The examiner noted that no joint degeneration was evident.  In September 1974, the Veteran again complained of pain in the left knee.  A September 1974 left knee X-ray was within normal limits.  An October 1974 treatment record noted complaints of a left knee injury from direct trauma a "1/2 year" ago.  While the Veteran reported buckling and effusion of the left knee, physical examination of that joint showed left patella tenderness medially with no crepitus, effusion, or ligament instability.  The examiner noted questionable positive McMurray testing but found that the Veteran's quads were strong, doubting that there was any medial meniscus tear or chondromalacia.   

Additional service treatment records detailed that the Veteran was in a motor vehicle accident in August 1975 with numerous abrasions and edema.  The Veteran complained of pain in the right leg and back as well as his knee giving out.  X-ray reports dated in August 1975 revealed no significant abnormality of the right ankle, hip, knee, or elbow.  The examiner noted that the Veteran's injuries were resolving post trauma.  He received a Physical Profile in September 1975 for musculoskeletal pain with numerous abrasions of the right wrist, knee, hip, and back.  An additional September 1975 treatment note listed an impression of chondromalacia of the right knee.  The Veteran was noted to have good strength and stability with full range of motion.  

In a September 1975 Report of Medical History, the Veteran marked yes to having swollen or painful joints and "trick" or locked knee.  It was noted that a 5 kilowatt generator had been dropped on the Veteran's right leg during unloading from a truck while out in the field.  However, the examiner did not list any findings concerning the Veteran's knees, ankles, or low back on that document.  In the September 1975 service separation examination report, the Veteran's lower extremities and spine were marked as normal on clinical examination.  

Post-service VA and private treatment records first showed findings of the claimed disorders over a year after the Veteran's separation from active service in 1975.  A VA hospital discharge summary from May 1977 indicated that the Veteran sustained a left knee injury due to a motorcycle fall in April 1977.  At that time, he underwent repair of the left knee medial collateral ligament.  In April 1977, the examiner noted a previous history of injury to bilateral knees in service.  VA treatment notes dated in May 1989 showed treatment for right foot strain with negative X-ray findings for the right ankle and foot.   

In a September 1977 VA examination report, the Veteran complained of pain in both knees.  The examiner noted that the Veteran's right knee exhibited no swelling, limitation of motion, or tenderness.  On physical examination, the left knee showed swelling and limitation of motion. 

Private treatment records dated from 1993 to 1997 detailed that the Veteran suffered from an industrial related back injury with herniated discs in 1993 and another low back injury while moving pallets on a flatbed truck in 1997.  He underwent two diskectomies.  Additional VA treatment records dated from 2000 to 2015 reflected findings of lumbago, gout, gouty arthritis, low back pain, mixed polyarthritis, and lumbar disc degeneration.  In September 2010, the Veteran hit a deer while on his motorcycle and sought treatment for left ankle and foot pain.  X-ray reports showed no fractures but revealed notable arthritis changes.  

Evidence of record also does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's present bilateral knee, low back, and bilateral ankles disorders and his active military service.

In a December 2009 statement, private chiropractor, D. R., D. C., described four in-service injuries: (1) a tire from a truck falling against the Veteran's right knee in January 1974; (2) large generator being dropped on the Veteran's right leg while he was unloading off the back of a truck; (3) injuries to legs and low back after a June 1975 helicopter crash; and (4) an August 1975 motor vehicle accident.  The provider referenced two non-service related injuries, a 1993 work accident causing a low back injury and a 2007 motor vehicle accident causing a cervical spine injury.  The provider specifically noted that there had been no non-service-related injuries to the Veteran's knees (i.e. no injuries after 1975).  He commented that he had treated the Veteran over 500 times in the last 14 years for complaints of neck pain, low back pain, bilateral hip pain, right wrist pain/swelling, and recurring bilateral knee swelling.  The provider then opined that the Veteran's current bilateral knee problems were directly related to the four service-related injuries.  He further estimated that 50 percent the Veteran's low back problems were related to service and the other 50 percent were related to his 1993 lifting injury at work.  The provider based his opinion on his review of the Veteran's medical file, his treatment of the Veteran over 500 times in the last 14 years, the mode and seriousness of the four injuries sustained between 1974 and 1975, and the severity of the complaints from those injuries soon afterwards.

In a May 2010 VA examination report, the examiner diagnosed the Veteran with evidence of current flare of inflammatory arthritis of the right knee; mild and symmetric bilateral knee degenerative joint disease; evidence of residual bilateral ankle fracture with post traumatic arthritis (not incurred in service); evidence of bilateral lumbar radiculopathy and post-service lumbar spine surgeries for worker's compensation injury in 1993; and status post laminectomy L4-5, S1 with spondylosis L3-L5.  The examiner documented the Veteran's reported history of a crush injury from a generator, right knee injury from a falling tire, and a helicopter accident while on active duty.  The examiner then noted in detail the descriptions of the generator and tire injuries in 1974 as well as the August 1975 motor vehicle accident contained in the Veteran's service treatment records. 

After reviewing the record and examining the Veteran, the examiner opined that current bilateral knee, low back and bilateral ankle disorders were not caused by or the result of or related to his military service and injuries sustained while serving.  In the cited rationale, the examiner acknowledged history provided by the Veteran was unreliable.  Regarding the Veteran's claimed ankle disorders, the examiner highlighted that service treatment records showed no left ankle complaints in service and a negative right ankle X-ray report from August 1975 and 1989.  Despite the Veteran's assertions that the in-service generator crush injury in 1974 caused the present ankle disorders, the examiner opined that there were no fractures related to that in-service injury.  The examiner further noted that there was no back injury noted in service and no abnormalities listed in the Veteran's service separation physical.  The examiner clearly discussed the Veteran's in-service right knee findings but then specifically commented that the October 1975 service separation examination report and September 1977 VA examination report showed no right knee abnormalities.  It was further indicated that VA treatment records started showing findings of polyarthritis over 20 years after service.  Finally, the examiner also reported on the inconsistencies found between information in the Veteran's claims file and in the December 2009 private chiropractor statement.  It was concluded that the opinion from the private chiropractor was not based on actual records of injury and was mere speculation.

The Board considers the medical opinions in the May 2010 VA examination report to be of great probative value in this appeal.  The VA examiner provided a complete rationale for the stated opinions, based on an extensive examination of the Veteran and a very detailed review of the evidence of record.  Thereafter, the examiner explained his opinion regarding each of the Veteran's claimed knee, ankle, and low back disorders, supporting those opinions by utilizing his medical knowledge, citing to evidence included in the record to support his conclusions, and specifically addressed the inadequacies and inconsistencies found in the December 2009 private medical opinion and lay assertions of in-service injuries of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

In contrast, the December 2009 private medical opinion from D. R., D. C. is considered to lack probative value, as the opinion was predicated, at least in part, on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993).  For instance, the treatment provider repeatedly stated that the Veteran sustained low back and leg injuries after a helicopter crash in June 1975, which was clearly inaccurate and not documented in the Veteran's service treatment records.  The provider also failed to acknowledge or discuss the Veteran's post-service left knee injury from a motorcycle accident in April 1977.  Instead, the provider specifically noted that there were no non-service-related injuries to the Veteran's knees (i.e. no injuries after 1975).

Here, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's currently diagnosed bilateral knee, low back, and bilateral ankle disorders were related to events during active service weighs against the claims.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Thus, there is no basis upon which to conclude that the Veteran's currently diagnosed bilateral knee, low back, and bilateral ankle disorders were incurred in or aggravated during military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

The only other evidence of record which relates the Veteran's claimed bilateral knee, low back, and bilateral ankle disorders to his active military service are his own statements and hearing testimony.  His statements are competent evidence as to observable symptomatology, including pain.  See Barr, 21 Vet. App. at 307.  The Veteran is also competent to report in-service injuries to his body.  However, the Veteran's statements that his present bilateral knee, low back, and bilateral ankle disorders were incurred during or as a result of service, to include the asserted as well as documented in-service injuries, draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's bilateral knee, low back, and bilateral ankle disorders falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the VA examiner considered the lay assertions of the Veteran when providing the aforementioned VA medical opinions in May 2010.

Therefore, the criteria to establish entitlement to service connection for bilateral knee, low back, and bilateral ankle disorders have not been established, either through medical or probative lay evidence.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for bilateral knee, low back, and bilateral ankle disorders, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee disorder, claimed as residuals of a right knee injury, is denied.

Entitlement to service connection for a left knee disorder, claimed as status post repair medial collateral ligament, is denied.

Entitlement to service connection for a low back disorder, claimed as status post laminectomy, L5-S1 with spondylosis from L3-L5, is denied.

Entitlement to service connection for residuals of a right ankle fracture with post traumatic arthritis is denied.

Entitlement to service connection for residuals of a left ankle fracture with post traumatic arthritis is denied.


REMAND

The Board's review of the record reveals that further development is warranted for the matters of entitlement to service connection for bilateral pes cavus, bilateral hearing loss, and tinnitus on appeal.

Regarding the matter of entitlement to service connection for bilateral pes cavus, the VA medical opinion contained in the May 2010 VA examination report is inadequate.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The Board notes that the May 2010 VA examiner provided the opinion that the Veteran's diagnosed bilateral pes cavus was developmental/congenital and not due to injury or service.

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2016).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990).

VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. VAOPGCPREC 82-90.

Based on the foregoing discussion, the Board has determined that the evidence of record does not adequately address whether the Veteran's currently diagnosed bilateral pes cavus is a congenital or developmental defect or a congenital or developmental disease.  If it is a disease, findings must be made as to whether it was aggravated by his period of active service beyond its natural progression.  If a defect, findings must be made as to whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury is related to the Veteran's period of active service.  The Board finds a remand is warranted in order to afford the Veteran an additional VA medical opinion to determine if the identified foot condition is a congenital disease or defect and to further address related inquiries.  See 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, based on the post-service evidence of record showing tentative findings of bilateral hearing loss and tinnitus and the Veteran's assertions of in-service noise exposure working around heavy equipment without hearing protection, the Board will not proceed with final adjudication of the claims until a competent medical examination and opinion are provided which adequately addresses the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  Id.

Finally, evidence of record reflects that the Veteran received VA medical treatment for his claimed hearing loss and tinnitus disorders from the VA Medical Center (VAMC) in Reno, Nevada.  As the evidence of record only includes treatment records dated up to January 2015 from that facility, all additional pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's claimed bilateral hearing loss and tinnitus from Reno VAMC for the time period from January 2015 to the present and associate them with the record.

2.  The Veteran must be afforded an appropriate VA medical opinion to clarify the etiology of his claimed bilateral pes cavus.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the electronic claims file has been reviewed. 

Based on a review of the electronic claims file and the Veteran's lay assertions, the examiner must provide an opinion as to whether the identified foot condition, bilateral pes cavus, is a congenital disease or defect.

If the currently diagnosed bilateral pes cavus is considered a congenital defect, the examiner is asked to indicate whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury on the congenital defect during active military service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.

If the currently diagnosed bilateral pes cavus is considered a congenital disease, state whether such was aggravated (increased in severity) beyond the normal progress of the disease in service.

In so doing, the examiner must discuss and acknowledge the findings in the May 2010 VA examination report.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded a VA audiological examination to ascertain whether any currently or previously diagnosed bilateral hearing loss and tinnitus is related to his military service.  All tests or studies necessary to make this determination must be ordered, to include an audiogram.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements concerning his asserted in-service noise exposure, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed bilateral hearing loss and/or tinnitus was related to events in service, specifically in-service noise exposure.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  After the development requested has been completed, the AOJ must review any medical opinion or examination report to ensure that it is in complete compliance with the directives of this Remand.  If any medical opinion or examination report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the January 2015 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


